Fu.eo worn
z 51 sz=,cu

DTE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

M0HAMMED AL~ADAH1, §§ a1.,

Petitioners,
v. Civil Action No. 05-280 (GK)

BARAcK H. oBAMA, §§ a1.,

n u an u n on n 00 co

Respondents.

QBQEB

This matter is before the Court on Petitioners' Joint Motion
to Introduce Hearsay Evidence [Dkt. No. 365]. Petitioners have
moved to admit various categories of hearsay evidence in the
hearing scheduled for .Duue 22, 2009. The Government. has no
objection to admission of these documents provided that the Court
follows the procedure used in Ali Ahmed v. Obama, ___ F. Supp. 2d
___, 2009 WL 1307954 (May 11, 2009 D.D.C.), and other hearings on
request for habeas corpus in Guantanamo Bay cases.

The Court has no intention of deviating from the practice it

has already adopted, and therefore the Petitioners’ Joint Motion is

/S/§ éo£w

June Af, 2009 Gladys Kessle